Citation Nr: 0600474	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-18 970	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to exposure to herbicides.

2.  Entitlement to service connection for arthritis (claimed 
as bone deterioration), to include as due to exposure to 
herbicides.

3.  Entitlement to service connection for heart disease, to 
include as due to exposure to herbicides.

4.  Entitlement to service connection for a low back 
disability, to include as due to exposure to herbicides.

5.  Entitlement to service connection for a left knee 
disability, to include as due to exposure to herbicides.




REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran had active service from February 1967 to January 
1969 with service in the Republic of Vietnam from May 1968 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Huntington, 
West Virginia, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Louisville, Kentucky RO currently holds 
jurisdiction over the case.  In March 2005, the veteran 
testified at a Travel Board hearing before the undersigned 
Acting Veterans Law Judge designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in the case.  38 U.S.C.A. §§ 7101(c). 7102 
(West 2002).  A copy of the transcript of that hearing is in 
the claims file.


FINDINGS OF FACT

1.  The medical opinion of record directly links the 
veteran's diagnosis of chloracne to his in-service exposure 
to Agent Orange.

2.  Arthritis (claimed as bone deterioration) was not present 
in service or for many years thereafter, was not manifested 
within one year of service, and is not shown to be due to 
service, including inservice exposure to herbicides.

3.  Heart disease was not present in service or for many 
years thereafter, was not manifested within one year of 
service, and is not shown to be due to service, including 
inservice exposure to herbicides.

4.  A low back disability was not present in service or for 
many years thereafter, and is not shown to be due to service, 
including inservice exposure to herbicides.

5.  A left knee disability was not present in service or for 
many years thereafter, and is not shown to be due to service, 
including inservice exposure to herbicides.


CONCLUSIONS OF LAW

1.  The veteran's chloracne is related to active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Arthritis (claimed as bone deterioration) was not 
incurred in or aggravated by service and may not be presumed 
to have been incurred during active service to include 
exposure to Agent Orange or other herbicides.  38 U.S.C.A. 
§§ 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  Heart disease was not incurred in or aggravated by 
service and may not be presumed to have been incurred during 
active service to include exposure to Agent Orange or other 
herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  A low back disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during active service to include exposure to Agent Orange or 
other herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

5.  A left knee disability was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during active service to include exposure to Agent Orange or 
other herbicides.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
January 2002 that told him what was necessary for his claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal and the statement of the case (SOC), he was 
provided with specific information as to why his claims 
seeking service connection were being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's January 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to tell VA about any other 
evidence that is available.  In addition, he was supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) by way of 
the May 2003 SOC.

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in November 2002.  
Therefore, there is no defect in the timing of the notice.

On this record, the Board finds that the notice requirements 
of the VCAA have been substantially satisfied.  In so 
concluding, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There has been no allegation by the veteran 
or his representative that a notice deficiency exists in this 
case.  Furthermore, at his March 2005 hearing, the veteran 
expressed his understanding of the evidentiary requirements 
and duties by requesting a 60-day extension in order to 
obtain medical opinion in support of his claim.  Thus, the 
purposes of the notice provisions of the VCAA have been 
satisfied.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private medical records, lay statements, records from the 
Social Security Administration, and provided the veteran with 
a VA Agent Orange examination.  The veteran has not indicated 
that there is any additional evidence available to help 
support his claim for service connection.

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's claim for service connection for 
arthritis, heart disease, a low back disability, or a left 
knee disability because there is no evidence of pertinent 
disability in service or for years following service.  The 
veteran has been diagnosed with these disabilities but there 
is no evidence that the veteran suffered from these 
disabilities while in service.  The veteran's service medical 
records are negative for any mention of a arthritis, heart 
disease, a low back disability, or a left knee disability.  
In fact, the veteran testified that he did not have any 
symptoms while in service.  The veteran's separation 
examination and report of medical history are both silent 
with respect to these four disabilities.  Thus, while there 
is evidence of current treatment for arthritis, heart 
disease, a low back disability, and a left knee disability 
there is no true indication that pertinent disability is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of 
consistent findings in service, and the lack of any record of 
treatment for these disabilities until many years after 
service, any opinion relating these disabilities to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2005).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2) (West 
2002).  There is no indication that there is more information 
or medical evidence to be found with respect to the veteran's 
claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  Notwithstanding the absence of any evidence of 
disease during service, certain specified chronic diseases, 
to include arthritis and heart disease may be presumed to 
have been incurred during service if manifested to a 
compensable degree within one year of separation from such 
service.  38 C.F.R. §§ 3.307, 3.309 (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
mention of chloracne, or any skin disability, arthritis, 
heart disease, a low back disability or a left knee 
disability.  The veteran's separation examination was normal 
and he did not report any of these disabilities on his report 
of medical history at the time of separation.  The private 
treatment records, VA treatment records, and Social Security 
records first show treatment for generalized arthritis, 
coronary artery disease, degenerative disc disease of the 
lumbar spine and torn meniscus of the left knee many years 
after the veteran's discharge from service.  The Board notes 
that the veteran submitted statements from two friends, his 
sister, and his mother indicating that he had a rash shortly 
after leaving service.  None of the medical records suggest a 
link to service for the veteran's arthritis, heart disease, 
low back disability or left knee disability.  There is no 
indication that arthritis or heart disease was manifested 
within one year of the veteran's discharge from service.  
With no disability shown in service or for many years 
afterwards, and no direct link to service suggested in the 
medical records, the Board finds that entitlement to direct 
service connection is not warranted for chloracne, arthritis, 
heart disease, a low back disability, or a left knee 
disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  Similarly, since there is no evidence that 
arthritis or heart disease was initially manifested within a 
year of discharge, there is no basis to presume entitlement 
to service connection for those two disabilities.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

The veteran has not claimed that his disabilities are 
directly related to service.  In fact, he testified that he 
had no symptoms in service.  Rather, he has claimed that his 
chloracne, arthritis, heart disease, low back disability, and 
left knee disability should be presumed service-connected as 
a result of exposure to Agent Orange while in the Republic of 
Vietnam.  VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service (which is 
now presumed for all veterans who served in the Republic of 
Vietnam), presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; type 2 diabetes (also known as 
type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  With respect to 
chloracne, the regulations require that the disability become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2005). 

The medical evidence does not show that the veteran's 
chloracne began in service or was first manifested within one 
year of exposure.  Rather, the evidence in the file shows 
that the first diagnosis of chloracne wasn't made until 
almost 30 years after service.  There is no medical evidence 
in the record to suggest that chloracne was manifested in 
service or within a year of the veteran's last in-service 
exposure to herbicides.  Therefore, presumptive service 
connection is not warranted.  38 U.S.C.A. § 1116 (West 
2002);38 C.F.R. § 3.307, 3.309 (2005).  Presumptive service 
connection is not warranted for arthritis, heart disease, a 
low back disability, or a left knee disability because they 
are not on the list of disease to which the presumption may 
apply.

In the case of Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994), the U.S. Court of Appeals for the Federal Circuit 
found that, under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for chloracne by 
presenting competent evidence suggesting that the disability 
was caused by inservice Agent Orange exposure.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.303 (2005); Gilbert v 
Derwinski, 1 Vet. App. 49 (1990).

Based on a National Academy of Sciences report which listed 
various conditions and diseases that were not associated with 
Agent Orange exposure, and which included an exhaustive 
review of the scientific and medical literature, the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined that a 
presumption of service connection is warranted.  67 Fed. Reg. 
42,600 (June 24, 2002).  In light of this finding, and there 
being no evidence presented by the claimant that would tend 
to suggest that arthritis, heart disease, a low back 
disability, or a left knee disability is related to Agent 
Orange exposure, the Board finds that the clear preponderance 
of competent evidence is against a finding that service 
connection is warranted for these four disabilities.  The 
Board acknowledges the veteran's belief that his arthritis, 
heart disease, low back disability, and left knee disability 
are related to service, but as a layperson, the veteran is 
not competent to testify to a medical diagnosis or etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); 
38 C.F.R. § 3.159(a) (2005).

With respect to the veteran's claim for service connection 
for chloracne however, the medical evidence is different.  
Although the chloracne was not manifested within one year of 
last known exposure, there is a medical opinion in the claims 
folder that indicates a diagnosis of chloracne and relates it 
to exposure to Agent Orange.  The veteran underwent an Agent 
Orange VA examination in January 2001.  The examiner 
diagnosed the veteran with chloracne and stated that it is 
related to Agent Orange.  This evidence is sufficient to 
warrant the grant of service connection for chloracne.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); § 5107(b) 
(West 2002); 38 C.F.R. § 3.303 (2005).




ORDER

Entitlement to service connection for chloracne is granted.

Entitlement to service connection for arthritis (claimed as 
bone deterioration), to include as due to exposure to 
herbicides, is denied.

Entitlement to service connection for heart disease, to 
include as due to exposure to herbicides, is denied.

Entitlement to service connection for a low back disability, 
to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a left knee disability, 
to include as due to exposure to herbicides, is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


